   Case 2:18-cr-00586-SDW Document 30 Filed 09/23/20 Page 1 of 1 PageID: 65

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
     v.                         *      CRIM. NO. 18-586
                                *
 OLUMIDE JUBRIL OGUNREMI        *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:
    X That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

   X That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:
  1. Covid pandemic, 2. Inability to conduct in-person hearing for indefinite period, and 3. Consent of
  defendant.


Accordingly, the proceeding(s) held on this date may be conducted by:
    X
          Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:   September 23, 2020                                          s/Susan D. Wigenton
                                                                   Hon. Susan D. Wigenton
                                                                   United States District Judge
